DETAILED ACTION
Claims 1-13 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the Abstract as filed is presented in non-narrative form.  The examiner notes that the entire abstract comprises a single sentence structured as a patent claim, including semicolons.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1- objected to because of the following informalities:  
Claims 1-6, 8-9, and 11-13 each present characters within parentheses, which appear to be reference characters (see MPEP 608.01(m)). Conventionally, such characters are reference characters, the use of reference characters is to be considered as having no effect on the scope of the claims. (MPEP 608.01(m)). The characters are recited as though they identify steps or substeps, however the characters are not referenced subsequently.  The examiner thus notes that the characters within the parentheses are understood to have no effect on the scope of the claims, but also do not necessarily offer an opportunity for confusion.
Claim 2 recites “(time)” at line 2, and is objected to for the same reasons as presented above with respect to claim 1.
The examiner notes that a review of the drawings do not identify claim elements with reference characters “1”, “2”, “3”, “3a”, “3b”, or “4.”  The examiner reserves the right to present an objection to the drawings.
Claims 5-7 and 13 are objected to because of the following informalities: each recites the alternative conjunctive form "and/or" rather than the conventional form of "at least one of [A], [B], and [C]." Appropriate correction is required.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the language preceding “the method further comprising” is part of the preamble of the claim.  If the language is not part of the preamble, it is unclear what the claimed method actually requires.  “Optimizing said chip producing machining” appears to rely on previously performed or known chip producing machining, however such machining isn’t performed until the step of “performing said chip producing,” which follows sequentially from the optimizing and modifying.
Claim 1 recites “computer-assisted analysis of production of chips by the cutting edges of the cutting tool” at lines 7-8.  It is unclear whether any chip production has actually occurred.  The Specification, at least at paragraphs [0047]-[0048] appear to teach that the analyzing is in fact computer modelling or simulating.
Claim 1 recites “chip-producing machining is defined by method parameters” at line 5 and “modifying at least one of the method parameters” at lines 11-12.  It is unclear what the boundaries of method parameters are, and how many may be considered to define the chip producing machining.  Is whether the machine is in an “on” or “off” condition a parameter?  Is moisture in the air a parameter?  
Claims 2-13 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “optimization” in claim 1 is used by the claim to mean “a technical optimization or modification,” while the accepted meaning is “the action of making the best or most effective use of a situation or resource.” The term is indefinite because the specification does not clearly redefine the term.  Paragraph [0033] of the Specification as filed teaches that “the term ‘optimization’ is not to be understood in the meaning of a mathematical optimization, but rather in the meaning of a technical optimization or modification.”  This does not clearly teach a person having ordinary skill in the art whether a modified parameter has been optimized, in particular since the proposed definition includes the word “optimization” to define itself.
Claim 2 recites “during steps, determining expected load on the cutting edges of the cutting tool for a part or for all sections of the chip-producing machining.”  There are no previously recited “steps.”  The examiner notes the presence of language enclosed in parentheses, however the MPEP instructs the examiner that such characters have no patentable weight.
There are similar recitations in at least claims 3-6, 8-9, and 11-13.  Several of them produce antecedent basis issues.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, and 12
Claims 1, 3-5, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2015/0038058 to Frazee et al. (hereinafter “Frazee”).
Regarding claim 1, Frazee discloses a method comprising: chip-producing machining (see paragraph [0045]) of a gear wheel workpiece in a machine using a cutting tool (500) comprising at least two geometrically-defined cutting edges (5 cutting portion 502 shown in Fig. 5 shows at least two cutting edges) configured to produce material in chip form from the gear wheel workpiece (508) during said chip-producing machining, wherein the chip-producing machining is defined by method parameters; the method further comprising: computer-assisted analysis of production of chips by the cutting edges of the cutting tool (by processor; see paragraph [0056]); computer-assisted prediction of forces on the cutting edges of the cutting tool during the production of chips (see paragraph [0061]-[0062]; one having ; optimizing said chip-producing machining including modifying at least one of the method parameters such that the forces do not exceed a predetermined value or are not within a defined range (see paragraph [0067]; detecting proper dressing of tool prevents grind burns, and cutting operation is modified to prevent burns from forming); and performing said chip-producing machining of the gear wheel workpiece using said modified at least one of the method parameters (see paragraphs [0067]-[0068] and [0016]). 
In the event that Applicant does not agree that Frazee discloses computer assisted prediction of forces, paragraph [0005] teaches that, for example, the grind burn Frazee may be the result of high stock removal rate, high grinding wheel hardness, or imbalance of the grinding wheel.  One having ordinary skill in the art would reasonably expect that each of those factors would produce grind burn on the workpiece because of the forces experienced as the result of the tool contacting the workpiece.  In at least one embodiment, an acoustic sensor (316) is used to detect frequencies as a result of the contact between the gear cutting tool (304) and the gear (308; see paragraph [0058]).  A person having ordinary skill in the art would at least recognize that the acoustic emissions resulting from that interaction is the result of forces from the interaction of components, and thus that the acoustic sensor is detecting forces.
A person having ordinary skill in the art would thus recognize that Frazee teaches computer aided prediction of forces associated with grind burn using at least the acoustic sensor, and further teaches modifying the production method to prevent reaching or exceeding force amounts correlated with grind burn on workpieces.
Thus, Frazee teaches the limitations of claim 1.
Regarding claim 3, Frazee teaches the limitations of claim 1, and further Frazee teaches segmenting said chip-producing machining into segments before or during step (see paragraph [0016] and paragraph [0017]; machining steps may be repeated).
Regarding claim 4, Frazee teaches the limitations of claim 3, and further Frazee teaches that said segmenting includes dividing said chip-producing machining into separate points in time, time intervals (time between cutting start and suspension; see paragraph [0017]), or length sections of the cutting edges and step includes predicting said forces for each of the segments (measuring acoustic emission for grind burn prediction).
Regarding claim 5, Frazee teaches the limitations of claim 1, and further Frazee teaches that step includes computer-assisted chip analysis including determining procedure of chip formation by the chip-producing machining (see paragraph [0017]; analysis at least of procedure of machining) and/or chip geometry of chips formed by the chip-producing machining.
Regarding claim 7, Frazee teaches the limitations of claim 1, and further Frazee teaches prompting a user to input said predetermined value or defined range (see paragraph [0017]; user given an opportunity to iteratively adjust threshold for indicia that machining is exceeding the force range).
Regarding claim 8, Frazee teaches the limitations of claim 1, and further Frazee teaches that step includes: determining whether any of the forces exceeds the predetermined value or is within the defined range (see paragraph [0017]); and when any of the forces exceeds the predetermined value or is within the defined range (machining suspended when acoustic emission exceeds threshold) modifying the at least one of the method parameters so as to bring said any of the forces below the predetermined value or outside of the defined range (see paragraph [0060]; machining may be shut down when feedback from sensor indicates damage may be occurring); and repeating step until none of the forces exceeds the predetermined value or is within the defined range (measurement is performed in real time during machining; one having ordinary skill in the art would at least understand that such measurement ; and when none of the forces exceeds the predetermined value or is within the defined range, then performing step (see paragraph [0059]).
Regarding claim 9, Frazee teaches the limitations of claim 1, and further Frazee teaches that step includes: determining whether any of the forces is below the predetermined value or outside of the defined range (see paragraph [0017]; where measured value is not within range from zero to threshold value, value is outside the defined range); and when one of the forces is below the predetermined value or outside the defined range, modifying the at least one of the method parameters so as to bring the one of the forces closer to the predetermined value or into the defined range (operation may be suspended to prevent value from being outside range between zero and threshold; see paragraph [0017]); and repeating step until none of the forces exceeds the predetermined value or is within the defined range (measurement is performed in real time during machining; one having ordinary skill in the art would at least understand that such measurement involves repeated comparison of detected emissions and threshold; see paragraph [0059])); and when none of the forces exceeds the predetermined value or is within the defined range, then performing step (see paragraph [0059]).
Regarding claim 12, Frazee teaches the limitations of claim 4, and further Frazee teaches that step includes computer-assisted chip analysis including determining procedure of chip formation by the chip-producing machining (see paragraph [0017]; analysis at least of procedure of machining) and/or chip geometry of chips formed by the chip-producing machining.
Claim 10
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frazee as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (hereinafter the “AAPA”).
Regarding claim 10, Frazee teaches the limitations of claim 1, and however Frazee does not explicitly teach that the chip-producing machining is a single indexing machining method or a continuous indexing machining method.
However, it is known in the art of producing gears to use single and continuous indexing methods. (See Specification at paragraph [0003]).  The AAPA teaches that each method is frequently used (see paragraph [0006]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Frazee to perform positioning of the workpiece using a conventional positioning technique, such as the single indexing machining or continuous indexing machining taught by the AAPA. (See MPEP 2143(A)). The resulting method would predictably produce a geared product in a conventional manner without modification of the principles of operation of Frazee, while using well-known positioning techniques.
Thus, the combination of Frazee and the AAPA teaches the limitations of claim 10.
Allowable Subject Matter
Claims 2, 6, 11, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to machining of geared workpieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/06/2021